FILED
                             NOT FOR PUBLICATION                            OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM GONZALEZ,                                No. 10-16770

               Plaintiff - Appellant,            D.C. No. 1:05-cv-01039-SMS

  v.
                                                 MEMORANDUM *
JAMES YATES; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Sandra M. Snyder, Magistrate Judge, Presiding **

                          Submitted September 27, 2011 ***

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       California state prisoner William Gonzalez appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

          **
            Gonzalez consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Gonzalez’s claim that defendants

violated his Eighth Amendment rights because Gonzalez failed to allege facts

suggesting that defendants acted with deliberate indifference to his health or safety.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[D]eliberate indifference” is

evidenced only when “the official knows of and disregards an excessive risk to

inmate health or safety[.]”).

      We do not consider Gonzalez’s claims not adequately raised on appeal. See

Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211, 1217

(9th Cir. 1997).

      Gonzalez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-16770